      Case 1:20-cv-10942-VEC-RWL Document 123 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   9/13/2021
---------------------------------------------------------------X
TOWAKI KOMATSU,                                                :
                                                               :   20-CV-10942 (VEC) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
THE CITY OF NEW YORK, et al.,                                  :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Office of the Corporation Counsel (the “Office”) has complied with its

obligations under this Court’s Valentin order. (Dkt. 113.) Accordingly, the Clerk of Court

is instructed to (i) issue summonses for the now-identified John-and-Jane Does: Officer

Michael Arini; Officer Avdo Javorovac; Officer Andrew Cummings; Officer Claudia

Rodriguez; Lieutenant Frank Amill; Detective Brian Leo (Retired); Officer Ruben Farrell;

and Officer John Avellino; (ii) issue the USM-285 forms with the addresses for these

defendants; and (iii) deliver all documents necessary to effect service to the U.S.

Marshals Service. By September 27, 2021, the Office shall file a letter indicating whether

the Office will accept service of the summonses on behalf of any or all of the newly

identified individual defendants.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: September 13, 2021
       New York, New York

                                                        1
     Case 1:20-cv-10942-VEC-RWL Document 123 Filed 09/13/21 Page 2 of 2




Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this order to the pro se Plaintiff.




                                           2
